NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

AGUSTO SOTO-CESAR, a.k.a., Cesar                 No. 12-73511
Agusto Soto, a.k.a Cesar Augusto Soto-
Alvarado,                                        Agency No. A074-790-779

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Agusto Soto-Cesar, a native and citizen of Guatemala, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his applications for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal and special-rule cancellation of removal under the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Banuelos-Ayon v. Holder, 611 F.3d 1080, 1082 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The BIA correctly concluded that Soto-Cesar’s 2006 conviction under

California Penal Code § 273.5(a) constitutes a crime of domestic violence under

8 U.S.C. § 1227(a)(2)(E)(i) that disqualifies him from eligibility for cancellation of

removal under 8 U.S.C. § 1229b(b). See Banuelos-Ayon, 611 F.3d at 1085. Soto-

Cesar’s assertion that his offense was only a misdemeanor does not alter this

conclusion. See 18 U.S.C. § 16(a) (defining a “crime of violence” without

requiring a felony conviction); Vasquez-Hernandez v. Holder, 590 F.3d 1053, 1056

(9th Cir. 2010) (concluding that the petty-offense exception to inadmissibility

under 8 U.S.C. § 1182(a)(2)(A)(ii) is unavailable to cancellation applicants who

possess a conviction for a crime of domestic violence).

      Soto-Cesar waived any challenge to the BIA’s denial of asylum, withholding

of removal, and protection under the Convention Against Torture by failing to raise

any argument regarding these issues. See Ghahremani v. Gonzales, 498 F.3d 993,

997 (9th Cir. 2007).


                                           2                                    12-73511
      The court lacks jurisdiction to review the BIA’s factual determination that

Soto-Cesar is ineligible for NACARA relief. See Ixcot v. Holder, 646 F.3d 1202,

1213 (9th Cir. 2011).

      In light of our disposition, we need not reach Soto-Cesar’s remaining

contentions that he merits relief because his other convictions were also

misdemeanors and that his removal will cause extreme hardship to him and his

family. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3                                   12-73511